DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11 and 13 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 7, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No.11,082,503 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.

Instant Application
Parent Patent No. 11,082,503
1. A communication apparatus comprising: a first communicating unit configured to perform first communication regarding a service with another communication apparatus in a Discovery Window (DW) period that complies with Neighbor Awareness Networking (NAN) standard; receiving unit configured to receive information on candidate periods from the another communication apparatus, the candidate periods being a period that is not within the DW period, and the candidate periods being for second communication regarding the service; and a second communication unit configured to perform the second communication with the another communication apparatus in the period that is not within the DW period and is based on the information on the candidate periods.
1. A communication apparatus comprising: one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to: communicate service information in a case where the size of the service information is smaller than a predetermined value in a cyclically repeated period in which a plurality of apparatuses including the communication apparatus transmit or receive a beacon; communicate the service information outside the period in a case where the size of the service information is larger than the predetermined value; and notify in the period that the service information is to be communicated outside the period to the other communication apparatus being a destination of the service information among the plurality of apparatuses in a case where the service information is to be communicated outside the period, wherein, in a case where the communication apparatus divides the service information into a plurality of pieces each having a size smaller than the predetermined value and communicates the plurality of divided service information pieces, the service information is communicated in the period even in a case where the size of the service information is larger than the predetermined value.
4. The communication apparatus according to claim 1, further comprising: a notifying unit configured to notify information indicating a channel for performing the second communication with the another communication apparatus.
4. The communication apparatus according to claim 1, wherein the communication apparatus notifies information describing a channel for communicating service information outside the period.
5.  The communication apparatus according to claim 4, wherein the notification by the notifying unit is performed using a beacon to be transmitted by the communication apparatus.
5. The communication apparatus according to claim 1, wherein the notification uses a beacon to be transmitted by the communication apparatus.
7. The communication apparatus according to claim 1, wherein the second communication unit performs the second communication with the another communication apparatus in a case where a size of information of the service communicated with the another communication apparatus is larger than a predetermined value.
6. The communication apparatus according to claim 1, wherein the communication apparatus communicates service information outside the period in a case where the size of the service information is larger than the predetermined value and where the service information is to be communicated by unicasting.


As to claims 11 and 13, the claims are each double patent rejected as applied to claim 1 above by claim 1 of parent patent. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims recite a “second communication unit” that is not part of the written description of the instant application or the written description of the parent patent. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al, application no.2016/0150392, hereinafter known as Jung. 

As to claim 11, Jung discloses a communication method to be executed by a communication apparatus, the method comprising: performing first communication regarding a service with another communication apparatus in a Discovery Window (DW) period that complies with Neighbor Awareness Networking (NAN) standard (Jung,[0060], figures 4-7, receiving service messages and beacon signals normally during Discovery Window (DW) by cluster of devices that form a neighbor awareness network (NAN; receiving information on candidate periods from the another communication apparatus, the candidate periods being a period that is not within the DW period, and the candidate periods being for second communication regarding the service (Jung, [0057]-[0058], [0103]-[0110], [0126], exchange of message (notifications) between two devices for post-operation communication i.e. communications to be communicated outside of DW).; and performing the second communication with the another communication apparatus in the period that is not within the DW period and is based on the information on the candidate periods (Jung, figure 6 and 7, performing communication post operation duration after the DW window).

As to claim 13, Jung discloses a non-transitory computer-readable storage medium storing a computer program for implementing a communication method executed by a communication apparatus, the method comprising: performing first communication regarding a service with another communication apparatus in a Discovery Window (DW) period that complies with Neighbor Awareness Networking (NAN) standard (Jung,[0060], figures 4-7, receiving service messages and beacon signals normally during Discovery Window (DW) by cluster of devices that form a neighbor awareness network (NAN; receiving information on candidate periods from the another communication apparatus, the candidate periods being a period that is not within the DW period, and the candidate periods being for second communication regarding the service  (Jung, [0057]-[0058], [0103]-[0110], [0126], exchange of message (notifications) between two devices for post-operation communication i.e. communications to be communicated outside of DW); and performing the second communication with the another communication apparatus in the period that is not within the DW period and is based on the information on the candidate periods ((Jung, figure 6 and 7, performing communication post operation duration after the DW window). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Abraham et al, application no. 2015/0223047, hereinafter known as Abraham.

As to claim 1, Jung discloses a communication apparatus comprising: a first communicating unit configured to perform first communication regarding a service with another communication apparatus in a Discovery Window (DW) period that complies with Neighbor Awareness Networking (NAN) standard (Jung,[0060], figures 4-7, receiving service messages and beacon signals normally during Discovery Window (DW) by cluster of devices that form a neighbor awareness network (NAN); receiving unit configured to receive information on candidate periods from the another communication apparatus, the candidate periods being a period that is not within the DW period, and the candidate periods being for second communication regarding the service (Jung, [0057]-[0058], [0103]-[0110], [0126], exchange of message (notifications) between two devices for post-operation communication i.e. communications to be communicated outside of DW). Jung discloses and a communication unit configured to perform the second communication with the another communication apparatus in the period that is not within the DW period and is based on the information on the candidate periods (Jung, figure 6 and 7, performing communication post operation duration after the DW window). Jung does not disclose second communication unit comprised in a communication apparatus however Abraham discloses and a second communication unit configured to perform the second communication (Abraham, Figure 1, 2 and 12, NAN device with first transceiver 122 and second transceiver 124 to perform NAN related messaging). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung to include the limitations of and a second communication unit configured to perform the second communication as taught by Abraham.  Communication apparatus are provided with plural communication parts or transceivers that can be used with different communication technologies such as 3G cellular network, WiFi communication and Bluetooth. 

As to claim 2, Jung discloses a transmission unit configured to transmit, to the another communication apparatus, the information on the candidate periods for the second communication in the communication apparatus (Jung, figure 1-3 electronic device with transmission units to communicate with each other; Jung, [0057]-[0058], [0103]-[0110], [0126], exchange of message (notifications) between two devices for post-operation communication i.e. communications to be communicated outside of DW).

As to claim 4, Jung discloses a notifying unit configured to notify information indicating a channel for performing the second communication with the another communication apparatus (Jung, [0103]-[0110], figure 8, plural exchange of data for post-operation communication between two devices of NAN including point of time).).

As to claim 5, Jung discloses wherein the notification by the notifying unit is performed using a beacon to be transmitted by the communication apparatus (Jung, [0103]-[0110], figure 8, plural exchange of data for post-operation communication between two devices of NAN using service discovery frame that is similar to paging or beacon message).

As to claim 6, Jung discloses beacon is a Synchronization Beacon that complies with the NAN standard (Jung, figure 4, [0006], beacon in synchronized communication sent in NAN standard).

As to claim 8, Jung discloses first communication unit performs the first communication with the another communication apparatus by using a Publish message (Jung, page 10, [0156], Table 3, discovery frame with publish information).

As to claim 9, Jung discloses wherein the first communication unit performs the first communication with the another communication apparatus by using a Subscribe message (Jung, page 10, [0156], Table 3, discovery frame with subscribe information).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kim et al, application no. 2016/0249409, hereinafter known as Kim further in view of Abraham.

As to claim 3, Jung and Abraham disclose the communication apparatus according claim 1. Jung does not disclose however Kim discloses wherein the communication unit does not perform the second communication with the another communication apparatus in a case where the information on candidate periods is not received from the another communication apparatus by the receiving unit (Kim, [0086], Failure in NAN synchronization leads to wait for next discovery window to resynchronize, thereby not performing second communication after the current discovery window).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung and Kim to include the limitations of wherein the communication unit does not perform the second communication with the another communication apparatus in a case where the information on candidate periods is not received from the another communication apparatus by the receiving unit as taught by Kim.  Failure in communication to set up a certain type of negotiation invariably means that communication is bypassed. 

Further as to claim 7, Jung and Kim do not disclose however Abraham disclose wherein the second communication unit does not perform the second communication with the another communication apparatus (Abraham, Figure 1 and 2, NAN device with first transceiver 122 and second transceiver 124 to perform NAN related messaging). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung and Kim to include the limitations of and a second communication unit configured to perform the second communication as taught by Abraham.  Communication apparatus are provided with plural communication parts or transceivers that can be used with different communication technologies such as 3G cellular network, WiFi communication and Bluetooth. 

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Liu et al, application no. 2016/0278112, hereinafter known as Liu further in view of Abraham.

As to claim 7, Jung discloses the communication apparatus according to claim 1. Jung does not expressly disclose that the communications sent outside of discovery window is “service information” or that communication is performed when service information is too large for a discovery window however Liu discloses wherein the communication unit performs the second communication with the another communication apparatus in a case where a size of information of the service communicated with the another communication apparatus is larger than a predetermined value (Liu, [0083],-[0084], figure 16, device communicating further availability to communicate with each other past DW, [0191], further availability may be used to send large SDF that do not fit in the DW, SDF being service information).  (Service information according to instant application includes SDF data([0072]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung to include the limitations of wherein the communication unit performs the second communication with the another communication apparatus in a case where a size of information of the service communicated with the another communication apparatus is larger than a predetermined value as taught by Liu.  Sharing data outside of discovery window is useful in reducing traffic during discovery window when a lot of devices are communicating or a communication is considered large (Liu, [0191]).

Further as to claim 7, Jung and Liu do not disclose however Abraham dicloses and a second communication unit configured to perform the second communication (Abraham, Figure 1 and 2, NAN device with first transceiver 122 and second transceiver 124 to perform NAN related messaging). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jung and Abrahams to include the limitations of and a second communication unit configured to perform the second communication as taught by Abraham.  Communication apparatus are provided with plural communication parts or transceivers that can be used with different communication technologies such as 3G cellular network, WiFi communication and Bluetooth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467                                                                                                                                                                                            



/Robert C Scheibel/            Primary Examiner, Art Unit 2467                                                                                                                                                                                            
December 16, 2022